Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/22/2022 has been entered.
Claim Status 
Claims 1-3 and 8-23 are pending.  Claims 1-3 and 15-20 are withdrawn.  
Specification
The use of the term NATRIX; SARTORIUS ([0084]), which are trade names or marks used in commerce, have been noted in this application. The terms should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-14 and 21-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "a plurality of ligands bonded”, “bonded ligand”, and “the pendant ligand”.  There is insufficient antecedent basis for this limitation in the claim.  It is not clear if “bonded ligand” and “pendant ligand” refer to the same ligand or are separate components.  The Examiner suggests using consistent terminology throughout the claim.  Dependent claims are rejected as well. 
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 8-11, 13, and 22-23 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by U.S. Patent Publication No. 2014/0273158 by Ragheb (Ragheb).
In regard to claim 8, Ragheb teaches a multi-modal ion exchange membrane (abstract; [0005]-[0008]; [0087]).  Ragheb teaches a porous membrane substrate (abstract; [0005]-[0008], support member comprising a plurality of pores; [0087]).  Ragheb teaches a plurality of polymers grafted at a surface of the substrate (abstract; [0005]-[0008], polymer derived from monomer).  Ragheb teaches a plurality of ligands bonded to each of the polymers (abstract; [0005]-[0008], cross-linker).  Ragheb teaches each bonded ligand includes multiple modes of sorptive functionality at least one of the modes being ionic (abstract; [0005]-[0008]; [0087]). 
Ragheb teaches the plurality of ligands are pendant from the polymers (abstract; [0005]-[0008]; [0087]; [0090]-[0091]; [0104]; [0141]-[0145]).  Ragheb teaches each ligand includes first and second modes of sorptive functionality (abstract; [0005]-[0008]; [0087]).
Ragheb teaches the first mode of sorptive functionality being an ionic fixed charge at a binding site linking the ligand with the polymer (abstract; [0005]-[0008]; [0087]; [0090]-[0091]; [0104]; [0141]-[0145]).  Ragheb teaches the second mode of sorptive functionality being a component of the pendant ligand (abstract; [0005]-[0008]; [0087]; [0090]-[0091]; [0104]; [0141]-[0145]). 
In regard to claim 9, Ragheb teaches the ionic mode is cationic ([0087]). 
In regard to claim 10, Ragheb teaches one of the modes is hydrophilic ([0345]; [0351] hydrophilic). 
In regard to claim 11, Ragheb teaches the porous membrane substrate comprises interconnected pores ([0094]; [0092]).  Ragheb teaches the pores have an absolute pore size of about 0.1 micrometers or greater ([0094]; [0092]). 
In regard to claims 13 and 22-23, regarding limitations recited, which are directed to method of making said multi-modal ion exchange membrane (e.g. “prior to bonding with the polymers…non-conjugated ring”) it is noted that said limitations are not given patentable weight in the product claims.  Even though a product-by-process is defined by the process steps by which the product is made, determination of patentability is based on the product itself and does not depend on its method of production.  In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).  As the court stated in Thorpe, 777 F.2d at 697, 227 USPQ at 966 (The patentability of a product does not depend on its method of production.  In re Pilkington, 411 F.2d 1345, 1348, 162 USPQ 145, 147 (CCPA 1969).  If the product in a product-by-process claim is the same or obvious as the product of the prior art, the claim is unpatentable even though the prior art product was made by a different process.).  See MPEP 2113 and 2114.  Therefore, since the multi-modal ion exchange membrane as recited in claims is the same as the multi-modal ion exchange membrane disclosed by the prior art, as set forth above, the claim is unpatentable.  In re Marosi, 710 F2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).  As claim 13 is a product-by-process claim, patentability of said claim is based on the recited product and does not depend on its method of production.  Since the product in claim 13 is the same as product disclosed by prior art, as set forth above, the claim is unpatentable.  In re Marosi, 710 F2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).  See MPEP 2113.
Claim Rejections - 35 USC § 103
Claims 12, 14, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2014/0273158 by Ragheb (Ragheb), as noted above.
In regard to claim 12, Ragheb teaches the limitations as noted above.  Ragheb does not teach the specific monomers as claimed.  Ragheb teaches in an alternative embodiment that the polymer comprises acrylate and methacrylate monomers instead of meth acrylamide and acrylamide monomers ([0080]).  Ragheb teaches the polymer comprises polymerized N-hydroxyethylacrylamide ([0009]); reading on a hydroxyethyl acrylamide monomer. 
It would be readily apparent to one of ordinary skill in the art to incorporate a acrylate monomer from the embodiment in paragraph [0080] in place of the acrylamide monomer in paragraph [0009] because they are both known alternative types of monomers for multi-modal ion exchange membranes.  See also Boston Scientific v. Cordis, 89 USPQ.2d 1704, 1712 (Fed. Cir. 2009).  Combining two embodiments disclosed adjacent to each other in a prior art patent does not require a leap of inventiveness.
In regard to claim 14, Ragheb teaches the limitations as noted above.  Ragheb does not explicitly teach the membrane incorporates the ligands at a ligand density of from about 50 to 1000 µM/ml. 
Ragheb teaches the concentration of ligand is increased to sufficient concentration ([0114]).  Ragheb teaches that rate of polymerization and pore size depend on ligand density ([0114]).  
As the rate of polymerization and pore size are variables that can be modified, among others, by adjusting said ligand density, the precise ligand density would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made.  As such, without showing unexpected results, the claimed ligand density cannot be considered critical.  Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the ligand density in the ion exchange membrane of Ragheb to obtain the desired balance between the pore size and rate of polymerization (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
In regard to claim 21, Ragheb teaches the limitations as noted above.  Ragheb does not explicitly teach one or more additional modes of sorptive functionality.  
However, Ragheb teaches the monomer mixtures comprises more than one monomer ([0222]).  Ragheb teaches a monomer mixture with a second monomer ([0222]).  Ragheb teaches separating a range of target molecules with varied intrinsic properties ([0002]).  Ragheb teaches separating varied materials ([0116]-[0117]).  It would be obvious to one of ordinary skill in the art at the time the invention was effectively filed to incorporate multiple ligands with different modes (or degrees of modes, such as single and multimodal) in the material of Ragheb in order to separate varied components at desired purity levels. 
Response to Arguments
Applicant's arguments filed 3/22/2022 have been fully considered but they are not persuasive. 
In regard to the Applicant’s argument Ragheb comprises a polymer derived from a single reaction of a monomer and a crosslinker in contrast to claims which require a plurality of polymers grafter to the porous membrane support with a plurality of ligands bonded to and pendant from each polymer; the porous gels of Ragheb are formed by reaction of acrylamine and methacylamic instead of acrylate and methacrylate; the monomers of Ragheb that are crosslinked in contrast to an ionic fixed charge and pendant ligand; the Examiner does not find this persuasive.  In regard to the Applicant’s argument Ragheb does not teach the membrane can include a plurality of ligands bonded to and pendant from each of a plurality of polymers that are grafted to a substrate surface; Ragheb does not teach an ion exchange membrane that includes an ionic fixed change and a pendant ligand; the Examiner does not find this persuasive. 
The claims are directed towards the statutory category of a composition.  Arguments directed towards derivation of the monomers and formation of the composition are not persuasive because method of making limitations are not given patentable weight in product claims.  Even though a product-by-process is defined by the process steps by which the product is made, determination of patentability is based on the product itself and does not depend on its method of production.  In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).  As the court stated in Thorpe, 777 F.2d at 697, 227 USPQ at 966 (The patentability of a product does not depend on its method of production.  In re Pilkington, 411 F.2d 1345, 1348, 162 USPQ 145, 147 (CCPA 1969).  If the product in a product-by-process claim is the same or obvious as the product of the prior art, the claim is unpatentable even though the prior art product was made by a different process.).  See MPEP 2113 and 2114.  Therefore, since the multi-modal ion exchange membrane as recited in claims is the same as the multi-modal ion exchange membrane disclosed by the prior art, as set forth above, the claim is unpatentable.  In re Marosi, 710 F2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).  
Additionally, patentability of said claim is based on the recited product and does not depend on its method of production.  In re Marosi, 710 F2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).  See MPEP 2113.
The term “pendant” is interpreted under broadest reasonable interpretation in light of the instant specification as “hanging or suspended” (Pendent Definition & Meaning | Dictionary.com). 
As noted above: Ragheb teaches the first mode of sorptive functionality being an ionic fixed charge at a binding site linking the ligand with the polymer (abstract; [0005]-[0008]; [0087]; [0090]-[0091]; [0104]; [0141]-[0145]).  Ragheb teaches the second mode of sorptive functionality being a component of the pendant ligand (abstract; [0005]-[0008]; [0087]; [0090]-[0091]; [0104]; [0141]-[0145]). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA M PEO whose telephone number is (571)272-9958.  The examiner can normally be reached on 9 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KARA M PEO/Primary Examiner, Art Unit 1777